Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed July 25, 2019 are pending in which claims 1 and 11 are in independent forms.

Priority
Acknowledgment is made of Provisional Applicant PRO 62/846,334 filed 05/10/2019, Provisional Applicant PRO 62/748,273 filed 10/19/2018, and Provisional Applicant PRO 62/722,818 filed 08/24/2018. 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 3/2/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1-20 are allowed over the prior art of record.


CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157